Citation Nr: 1629055	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-14 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1973.   

This appeal to the Board of Veterans' Appeals (Board) is from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.    

The Veteran was scheduled for a Board videoconference hearing in April 2016 but he failed to appear for the hearing.  Accordingly, his request for a Board hearing is deemed to have been withdrawn.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy while serving in Vietnam. 
 
2.  The Veteran has not been shown to have met the DSM criteria for a diagnosis of PTSD. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify in the April 2010 letter.  Thus, adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim being decided herein, and the duty to assist requirements have been satisfied.  VA treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

VA provided an examination in September 2010 to obtain medical evidence as to the nature and likely etiology of the claimed disorder.  The examination and medical opinion are adequate because the VA examiner, a clinical psychologist, performed the examination and issued a medical opinion based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner provided a medical opinion as to the current psychiatric diagnoses.  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.


Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b) (West 2014), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2015). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

38 C.F.R. § 4.125 requires PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.  Parenthetically, the Board notes VA implemented DSM 5, effective August 4, 2014 and DSM 5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

Analysis

The Veteran asserts that he is entitled to service connection for PTSD due to combat service in Vietnam.  See the May 2010 statement in support of his claim for PTSD.  

The Board notes that service connection is currently in effect for schizophrenia, chronic, undifferentiated type, and a 50 percent rating has been assigned since December 4, 1972.  A 70 percent rating is assigned from April 14, 2010.   

The Board concedes that the Veteran engaged in combat with the enemy while serving in Vietnam.  Service records show that the Veteran served with the Marines in Vietnam from July 1968 to March 1969 and his military occupation was anti-tank assault man.  He participated in the following campaigns in the Republic of South Vietnam: Defense of Dong Ha Quang Tri Province, Operation Scotland II, Operation Canton, Operation Scotland II Phase Nanking, Operation Napolien Salein, and Operation Kentucky.  The service records list these campaigns as combat history-expeditions.   The Board finds that the evidence establishes that the Veteran engaged in combat with the enemy in active service.  

However, the weight of the competent and credible evidence shows that the Veteran does not have a current diagnosis of PTSD in accordance with DSM.  As noted above, a VA psychiatric examination was conducted in September 2010 to obtain medical evidence as to the Veteran's current DSM diagnoses and evidence as to whether the Veteran's current psychiatric diagnoses were related to active service.  The VA examiner, a clinical psychologist, noted that there were positive depression and PTSD screenings on May 12, 2010 and the service treatment records show that the Veteran was hospitalized for a schizophrenic reaction due to combat.  It was noted that the Veteran was currently on Diazepam, an anti-anxiety medication.  The Veteran underwent mental status examination.  The VA examiner concluded that the Veteran did not meet the DSM-IV clinical criteria for a diagnosis of PTSD.   

The VA examiner stated that the Axis I diagnosis was schizophrenia, residual type, and primary insomnia.  The VA examiner noted that the disorganized thinking patterns, odd beliefs, derailments, social withdrawal, agitation, and poor sleep characterize the Veteran's presentation.  The VA examiner stated that in her clinical judgment, the combat exposure aggravated the Veteran's psychological vulnerabilities such as: poor object relations; difficulty integrating and synthesizing thoughts and perceptions; and the propensity for strong emotions to distort the accuracy of perceptions.  The VA examiner stated that the same illness diagnosed in service persists today with attenuated positive symptoms of psychosis.  

As discussed above, 38 C.F.R. § 4.125 requires PTSD diagnoses to conform to DSM-IV as the governing criteria for diagnosing PTSD.  VA implemented DSM-5 effective August 4, 2014 and DSM-5 applies to claims certified to the Board on or after August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  In this case, the RO certified the Veteran's appeal to the Board in April 2016 and therefore, DSM-5 is the governing directive.

The Board notes that the diagnostic criteria for PTSD under DSM-5 (particularly as it relates to Criterion A) are less stringent that the diagnostic criteria for PTSD under DSM-IV.  DSM-5, in pertinent part, removed the requirement under Criterion A that the person experience fear, helplessness, or horror right after the traumatic event because there was concern that certain individuals who were trained not to respond to traumatic events might have failed to meet this criterion.  The removal of this requirement for Criterion A makes it easier to meet the diagnostic criteria for PTSD under DSM-5 than under DSM-IV.  See DSM-IV and DSM-5.  

DSM-5 also sets forth four distinct diagnostic clusters for PTSD instead of the three set forth in DSM-IV (re-experiencing, avoidance, and arousal).  In DSM-5, the four diagnostic clusters are described as re-experiencing, avoidance, negative cognitions and mood, and arousal.  See DSM-IV and DSM-5.  

In the present case, the Board notes that the September 2010 VA examiner considered the more stringent diagnostic criteria for PTSD under DSM-IV; DSM-IV was in effect at the time of the September 2010 VA examination.  The September 2010 VA examiner conceded that the Veteran was a combat veteran and thus, Criterion A for a PTSD diagnosis was met under both the more stringent criteria under DSM-IV and the less stringent criteria under DSM-5.  

The issue in this case is not whether there is competent evidence of a traumatic event that meets Criterion A for a diagnosis of PTSD under DSM-IV or DSM-5, but whether the Veteran's symptoms meet the diagnostic criteria for PTSD.  In this regard, the September 2010 VA examiner indicated that disorganized thinking patterns, odd beliefs, derailments, social withdrawal, agitation, and poor sleep characterize the Veteran's presentation.  The VA examiner stated that it was her clinical judgment that the combat exposure aggravated the Veteran's psychological vulnerabilities such as: poor object relations; difficulty integrating and synthesizing thoughts and perceptions; and the propensity for strong emotions to distort the accuracy of perceptions.  The VA examiner stated that the same illness diagnosed in service persists today with attenuated positive symptoms of psychosis.  The Axis I diagnosis was schizophrenia and primary insomnia.  The VA examiner specifically concluded that the Veteran did not meet the criteria for PTSD under DSM-IV.  Since the Veteran did not meet Criteria B, C, or D under DSM-IV, it follows that he does not meet the Criteria B, C, and E under DSM-5, since the criteria are essentially identical.  See DSM-IV and DSM-5.  Thus, it is reasonable to infer that the diagnostic criteria for PTSD are not met under DSM-5, and the September 2010 VA medical opinion is not rendered inadequate based on its consideration of the diagnostic criteria under DSM-IV.

As noted above, a May 2010 VA treatment record shows that the Veteran had a positive PTSD screen.  The VA treatment records dated after May 2010 do not document a diagnosis of PTSD.  The remaining medical evidence of record including the December 1973 VA examination report does not show a diagnosis of PTSD.  

The Board finds that the September 2010 VA medical opinion to have great evidentiary weight in this case and this opinion outweighs the May 2010 assessment of a positive PTSD screen.  The VA examiner's findings were based on a thorough and detailed examination of the Veteran and the claims folder.  The VA examiner considered the Veteran's symptoms and the current psychiatric diagnosis of schizophrenia.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner, as a clinical psychologist, has the skill and expertise to render this medical opinion.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Board does not question the competence of the VA nurse practitioner who made the assessment in May 2010.  However, the Board finds that the VA examiner has more expertise in the assessment and diagnosis of psychiatric disorders.  

Further, the findings of the September 2010 VA examination are consistent with the evidence of record.  The weight of the medical evidence of record establishes that the Veteran's current psychiatric disorder is schizophrenia.  As noted, service connection is in effect for this disorder.  

The Veteran's own implied assertions that he had PTSD due to combat service in Vietnam are afforded limited if no probative weight in the absence of a showing that the Veteran has the expertise to render opinions about medical matters.  The Veteran, as a lay person, is competent to describe observable symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); as to the specific issue in this case, an opinion as to a psychiatric diagnosis in accordance with DSM-IV or DSM-5, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Some medical issues, such as providing psychiatric diagnoses, require specialized training, and are therefore not susceptible of lay opinions on etiology.  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical or psychiatric diagnoses or medical opinions.

The weight of the evidence shows that the Veteran does not have a current diagnosis of PTSD.   The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer, supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of PTSD.  Accordingly, on this record, service connection for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  The appeal is denied.


ORDER

Service connection for PTSD is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


